Citation Nr: 1300807	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for whether the character of his discharge from service is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code and, if so, whether the evidence warrants a finding that the character of the appellant's discharge from service does not preclude entitlement to those benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty from August 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a letter decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.  

Following the appellant's perfection of his appeal, he provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) and that the Board can go forward on the claim based on the current record. 

The Board would note that when the appellant provided testimony before the Board, a service accredited representative was present during the hearing.  In reviewing the transcript of the hearing, the accredited representative suggested that he was accredited with the Vietnam Veterans of America organization even though The American Legion was mistakenly listed on the front page of the transcript as the designated accredited representative organization.  It was further insinuated that even though the appellant had not, at the time of the hearing, submitted a proper appointment letter, such an appointment would be obtained and included in the claims folder for reference.  After the hearing transcript was prepared and included in the claims folder and the claim was initially reviewed, the Board contacted the Vietnam Veterans of America organization and requested clarification of their status as the accredited representative of the appellant.  The Vietnam Veterans of America organization reviewed its files and attempted to contact the appellant for clarification.  Upon not being able to engage with the appellant, the organization made the determination that it was not representing the appellant and would not be representing the appellant in the current claim before the Board.  As such, since the appellant has not designated an accredited representative, the Board will proceed with processing of the claim.  If, at a later date, the appellant wishes to appoint a representative, he is free to do so but he must complete and submit the proper paperwork to the RO or Appeals Management Center (AMC), in Washington, DC.  

As a result of the Board's action of reopening the appellant's claim, the claim is REMANDED to the AMC for additional action and any development as needed.  


FINDINGS OF FACTS

1.  In November 1998, the Board denied the appellant's claim involving whether the character of the appellant's discharge was a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code.  The appellant did not request reconsideration nor did he appeal the Board's Decision.  Thus, the November 1998 Board Decision is final.  

2.  The evidence received since the Board's Decision of November 1998 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.



CONCLUSIONS OF LAW

1.  The November 1998 Board Decision on whether the character of the appellant's discharge is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2012).  

2.  New and material evidence has been submitted, and the claim of whether the character of the appellant's discharge is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is reopening the appellant's claim involving his character of discharge and whether said character of discharge is a bar for VA benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

As will be detailed below, the appellant's claim has been the subject of an adverse prior final decision.  As a result, a determination on whether the appellant's character of discharge is a bar for benefits may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The appellant was discharged from the US Army in June 1974.  The record reveals that he was administratively discharged and given an "other than honorable" discharge.  Approximately two years later, in May 1976, the Army Board for Correction of Military Records found that the evidence of record did not support upgrading the appellant's undesirable discharge to a discharge under honorable conditions.  The claims folder further shows that in attempting to obtain benefits from the VA, the appellant submitted numerous written statements concerning his mental health while on active duty and medical treatment records showing that he was then being treated for psychiatric disorders.  

The above information was reviewed by the appellant's local RO and then concluded that he still was not eligible for VA benefits.  The appellant was notified of that action and he subsequently appealed to the Board for review.  The Board reviewed the appellant's claim and then, in January 1998, it denied the appellant's claim.  The Board reviewed the appellant's claim and determined that he had not provided any credible reason which would justify a reopening of his claim for benefits.  It also concluded that the record did not show that the appellant was insane at the time of his service in the middle 1970s.  The appellant was notified of that decision but he did not seek reconsideration of the Board's decision nor did he file an appeal with the appropriate court.  Hence, it became final.  The Board would note that no new and material evidence was presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b). 

When the Board denied the appellant's claim, it based its decision on the appellant's service treatment records, his service personnel records, and the application for benefits.  Since then, the appellant has submitted his own written statements and he has provided documents showing that he has long undergone psychiatric care through various VA facilities.  He has further submitted private doctors' statements that imply (and state) he was suffering from a mental illness while he was on active duty and that he was "insane" while on active duty.  He has also provided testimony before the Board in which he also claims that he was insane while on active duty.  

The additional evidence is new as it was not of record at the time of the November 1998 Board Decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - the appellant may have been suffering from a psychiatric disability that might be classified as insanity or that he had a compelling reason to be constantly in trouble while on active duty.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving whether the character of the appellant's discharge is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Hence, the claim will be remanded for the purpose of additional processing of the appellant's claim.  


ORDER

New and material evidence has been received to reopen the claim for whether the character of the appellant's discharge is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code; to this extent, the appeal is allowed.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim, the VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits of the claim. 

In order to qualify for VA benefits, a claimant must be a "veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 (2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Section 101(2) of the U.S. Code defines a "veteran" as, inter alia, a person "who was discharged or released [from service] under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A claimant receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2012). 

In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2012). 

In determining whether compelling circumstances warranted the prolonged unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged absence without leave (AWOL) period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2012). 

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012); see also 38 C.F.R. § 3.354 (2006) (defining insanity for purposes of determining cause of discharge from service). 

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012). 

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large. 

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995). 

Therefore, it is the opinion of the Board that additional information should be obtained, and as such, the claim is remanded for the purpose of obtaining additional information.  Hence, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the AMC for the following development: 

1.  The AMC should contact the appellant and ask that he provide an additional statement concerning his enlistment and when he was stationed at Fort Polk, Louisiana.  Of interest are statements concerning his mental status immediately prior to the three incidents where he disrespected a superior officer, the three incidents where he failed to obey a lawful order, and the incident where he threatened a superior officer.  The appellant should be asked why, specifically, he committed the offenses and was there any information that he could provide that could help explain, but not justify, his actions.  Any information concerning this time period is relevant and the information obtained should be included in the claims folder. 

2.  The appellant's claims folder should be forwarded to a VA psychiatrist, who after review of the file should offer an opinion as to whether or not the appellant was insane, as that term is applied in VA regulations, during his military service.  To the extent practicable, the reviewing psychiatrist should also identify what specific psychiatric disabilities, if any, were present at the time the appellant committed any of the offenses noted in the record.  It is requested that the reviewer provide an opinion as to whether the appellant was insane while he was on active duty.  The reviewer should reconcile that finding with the diagnoses of record and proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the appellant's military service, and whether the disability caused the appellant to be insane during any time he was on active duty. 

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The report of the examination should include a complete rationale for all opinions expressed.  Any diagnosis provided should be in accordance with DSM IV.  If deemed to be necessary by the reviewing psychiatrist, the appellant should be afforded a VA examination in order to resolve these questions. 

The reviewing psychiatrist is also asked to review the psychiatric notes of Dr. James R. Moneypenny, dated August 25, 2008, and September 30, 2008, and provide comments as to whether the reviewer agrees or disagrees with the assessment made by Dr. Moneypenny.  If the reviewer concludes that the appellant was not insane while on active duty and disagrees with the assessment made by Doctor Moneypenny, the reviewer must explain in detail the reasoning behind this determination. 

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

If it is determined that the appellant should undergo a VA psychiatric examination, the purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


